We do not find the suggestions contained in the motion for re-argument any more convincing than the former presentation of the case. The fact is plain that if the area prescribed by the statute is taken as the basis of computation, the petitioner does not own the greater part of it. No provision is made by law giving the owner of a less area any right in the matter. Unless the petitioner can justify his right to object by showing that he comes within the terms of the law, the town council have full jurisdiction in the matter.
The constitutional objections to the statute as it reads have no application. No property is taken from the petitioner, either by process of law or otherwise. It simply fails to bring itself within the scope of a privilege. The licensee might well say that a contrary construction would, by arbitrary decision of the court deprive him of a right given in accordance with the statute. *Page 20